Citation Nr: 1648444	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-09 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active duty service from January 1967 to September 1968.

This matter comes before the Board of Veteran's' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2012 and July 2014, the Board remanded the claim for further development.

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for kidney failure was also originally developed for appellate review and was last remanded by the Board in July 2014 for further development.  In a June 2015 rating decision, entitlement to compensation under 38 U.S.C.A. § 1151 for end stage kidney failure with nephrotoxins was granted.  As a result, this issue has been resolved and is not before the Board.  See Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).


FINDING OF FACT

Additional disability of aortic valve replacement was not the result of carelessness, negligence, lack of proper skill, error in judgment or other instance of fault on the part of VA, nor was it due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of aortic valve replacement have not been met.  38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.358, 3.361, 17.32 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in December satisfied the duty to notify provisions with respect to the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  VA medical treatment records have been obtained and associated with the claims file. As noted above, this claim was last remanded by the Board in July 2014 in order to obtain a VA opinion.  A VA opinion was obtained in August 2014.  Thus, the Board finds that there has been substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the Veteran, as a matter of law, the right to compliance with the remand orders). 

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

 Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Under 38 U.S.C.A. § 1151 , if VA hospitalization or medical or surgical treatment results in additional disability or death that is not the result of the claimant's own willful misconduct or failure to follow instructions, compensation may be awarded in the same manner as if the additional disability or death were service connected.  See 38 C.F.R. §§ 3.361.

Then, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  38 C.F.R. § 3.361(a).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability, it must be shown that the hospital care or medical or surgical treatment caused that disability; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  In evaluating the Veteran's claim, the Board first must consider whether the evidentiary record shows that he has additional disability that was caused by negligent VA medical treatment.  See 38 U.S.C.A. § 1151(a)(1).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement.

The evidence in this case shows that the Veteran was receiving treatment from the Pittsburgh VA Medical Center (VAMC) in connection with a liver transplant procedure and, while he waited for a liver transplant, he received dialysis from this VA facility beginning in March 2005.  See e.g., April 2005 VA treatment record noting that the Veteran continued to have renal dialysis three times weekly from the Pittsburgh VAMC; May 2005 VA treatment record noting that the Veteran was receiving ongoing renal dialysis at the Pittsburgh VAMC.

The VA treatment records also reflect that the local VAMC in Texas did not have a dialysis center, so the Veteran was referred to an outside facility for renal dialysis.  See e.g., June 2005 VA treatment records noting that the Texas VAMC did not have dialysis facilities and the Veteran was undergoing dialysis at an outside facility; January 2006 VA treatment record noting that the Veteran was undergoing dialysis at a private center.  A January 2006 VA treatment record also notes that the Veteran was hospitalized at a private hospital for a dialysis access site infection.  Medical treatment reports of recoard reflect that the Veteran was informed of the risks, including risk for infection, and provided consent.  See VA pogress notes and hospital discharge summaries.  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32 (b) (2015).

In response to the July 2014 Board remand, a VA nexus opinion was obtained in August 2014.  After a review of the complete claims file, the reviewing physician determined that an infected dialysis access catheter was thought to have been the source of a subsequent infection of the heart valve causing aortic valve insufficiency requiring an aortic valve replacement.  

However, the physician stated that the cause of the additional disability (aortic valve replacement) did not represent the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA.  The reviewing physician stated that infections are a known complication of dialysis as well as being at increased risk for infection from underlying end stage renal disease itself.  It was noted that the Veteran was on immunosuppressants due to liver transplant (the liver transplant saved his life from the end stage liver disease/cirrhosis/liver failure from chronic hepatitis B and C and history of alcoholism).

The reviewing physician also noted that as part of the March 2005 to March 2006 VA renal dialysis or associated treatment, VA did not fail to exercise the degree of care that would be expected of a reasonable health care provider. The reviewing physician noted that the additional disability (aortic valve replacement) was a risk that a reasonable health care provider would have considered to be an ordinary risk of the treatment provided.  Also, the additional disability (aortic valve replacement) was a risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  With respect to all of the above, the reviewing physician emphasized that infection is a risk of dialysis and that dialysis was life saving for this Veteran.  He was on dialysis in November 2004 and again in March 2005 until he received a kidney transplant in December 2009.  The physician explained that infection is a risk of organ transplantation and the immune system suppressing drugs were required to prevent transplanted organ rejection. It was also noted that the Veteran had a pre-existing aortic valve stenosis.  

The August 2014 VA medical opinion has clear conclusions and supporting data, as well as adequate medical explanations.  Therefore, the Board accords great probative weight to the August 2014 VA examiner's opinion.  There is no differing opinion of record.   

The Board also considered the Veteran's statements and his July 2009 RO hearing testimony.  The Veteran is not competent to provide an opinion as to the cause of his additional disability or whether a medical professional acted with a reasonable standard of care or acted with negligence, carelessness, lack of proper skill, error in judgment or fault.  An opinion as to the cause of the Veteran's additional disability due to VA treatment would involve an analysis of the medical records on file and a knowledge of highly complex medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer an opinion on medical matters.

Consequently, the Board concludes that the probative and persuasive evidence of record reflects that the Veteran's additional disability of aortic valve replacement was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination, or due to an event not reasonably foreseeable.  Therefore, the claim cannot be granted under the provisions of 38 U.S.C.A. § 1151.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for aortic valve replacement is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


